UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1515 Charleston Avenue, Mattoon, Illinois 61938 (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of November 6, 2008, 6,195,636 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) September 30, December 31, 2008 2007 Assets Cash and due from banks: Non-interest bearing $ 21,752 $ 28,737 Interest bearing 41,980 136 Federal funds sold - 2,250 Cash and cash equivalents 63,732 31,123 Investment securities: Available-for-sale, at fair value 167,936 184,033 Held-to-maturity, at amortized cost (estimated fair value of $608 and $1,194 at September 30, 2008 and December 31, 2007, respectively) 598 1,178 Loans held for sale 1,828 1,974 Loans 741,313 746,187 Less allowance for loan losses (6,322 ) (6,118 ) Net loans 734,991 740,069 Interest receivable 7,242 8,309 Other real estate owned 2,560 524 Premises and equipment, net 15,081 15,520 Goodwill, net 17,363 17,363 Intangible assets, net 3,753 4,327 Other assets 14,945 11,918 Total assets $ 1,030,029 $ 1,016,338 Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ 123,535 $ 124,486 Interest bearing 676,684 646,097 Total deposits 800,219 770,583 Securities sold under agreements to repurchase 66,981 68,300 Interest payable 1,391 2,264 FHLB borrowings 37,750 52,750 Other borrowings 16,500 14,500 Junior subordinated debentures 20,620 20,620 Other liabilities 5,814 6,869 Total liabilities 949,275 935,886 Stockholders’ Equity Common stock, $4 par value; authorized 18,000,000 shares; issued 7,251,234 shares in 2008 and 7,135,113 shares in 2007 29,005 28,540 Additional paid-in capital 25,225 23,308 Retained earnings 57,144 49,895 Deferred compensation 2,732 2,568 Accumulated other comprehensive income (loss) (3,059 ) 1,096 Less treasury stock at cost, 1,055,597 shares in 2008 and 858,396 shares in 2007 (30,293 ) (24,955 ) Total stockholders’ equity 80,754 80,452 Total liabilities and stockholders’ equity $ 1,030,029 $ 1,016,338 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 Interest income: Interest and fees on loans $ 11,813 $ 12,971 $ 36,111 $ 37,565 Interest on investment securities 2,148 2,293 6,391 6,774 Interest on federal funds sold 73 25 324 168 Interest on deposits with other financial institutions 104 4 383 12 Total interest income 14,138 15,293 43,209 44,519 Interest expense: Interest on deposits 3,753 5,538 12,929 16,230 Interest on securities sold under agreements to repurchase 202 631 766 1,800 Interest on FHLB borrowings 498 531 1,539 1,226 Interest on other borrowings 133 308 427 858 Interest on subordinated debentures 328 394 1,020 1,177 Total interest expense 4,914 7,402 16,681 21,291 Net interest income 9,224 7,891 26,528 23,228 Provision for loan losses 677 203 1,736 598 Net interest income after provision for loan losses 8,547 7,688 24,792 22,630 Other income: Trust revenues 608 589 2,013 1,924 Brokerage commissions 99 119 419 371 Insurance commissions 475 447 1,604 1,573 Service charges 1,484 1,438 4,201 4,152 Securities gains, net 10 55 231 211 Mortgage banking revenue, net 127 146 370 400 Other 894 819 2,907 2,360 Total other income 3,697 3,613 11,745 10,991 Other expense: Salaries and employee benefits 4,339 4,134 12,777 12,218 Net occupancy and equipment expense 1,247 1,230 3,713 3,644 Net other real estate owned expense 29 9 187 57 Amortization of intangible assets 192 196 574 629 Stationery and supplies 133 139 414 422 Legal and professional 372 421 1,188 1,275 Marketing and promotion 346 353 637 622 Other 1,349 1,091 4,230 3,591 Total other expense 8,007 7,573 23,720 22,458 Income before income taxes 4,237 3,728 12,817 11,163 Income taxes 1,420 1,259 4,384 3,693 Net income $ 2,817 $ 2,469 $ 8,433 $ 7,470 Per share data: Basic earnings per share $ 0.45 $ 0.39 $ 1.35 $ 1.17 Diluted earnings per share $ 0.45 $ 0.38 $ 1.33 $ 1.15 Cash dividends per share $ - $ - $ 0.19 $ 0.19 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Cash Flows (unaudited) Nine months ended September 30, (In thousands) 2008 2007 Cash flows from operating activities: Net income $ 8,433 $ 7,470 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,736 598 Depreciation, amortization and accretion, net 1,672 1,363 Stock-based compensation expense 44 43 Gains on sale of securities, net (231 ) (211 ) (Gains) losses on sale of other real property owned, net 133 (16 ) Loss on write down of fixed assets 132 - Gains on sale of loans held for sale, net (426 ) (456 ) Origination of loans held for sale (37,605 ) (38,825 ) Proceeds from sale of loans held for sale 38,177 40,056 Increase in other assets (1,771 ) (547 ) Decrease in other liabilities (731 ) (831 ) Net cash provided by operating activities 9,563 8,644 Cash flows from investing activities: Proceeds from sales of securities available-for-sale - 13,012 Proceeds from maturities of securities available-for-sale 82,725 36,059 Proceeds from maturities of securities held-to-maturity 580 125 Purchases of securities available-for-sale (73,100 ) (57,692 ) Net (increase) decrease in loans 3,342 (19,595 ) Purchases of premises and equipment (768 ) (688 ) Proceeds from sales of other real property owned 597 1,111 Net cash provided by (used in) investing activities 13,376 (27,668 ) Cash flows from financing activities: Net increase in deposits 29,636 20,306 Decrease in federal funds purchased - (6,800 ) Decrease in repurchase agreements (1,319 ) (7,801 ) Proceeds from short term FHLB advances - 59,000 Repayment of short term FHLB advances (10,000 ) (51,000 ) Proceeds from long term FHLB advances - 20,000 Repayment of long term FHLB advances (5,000 ) - Proceeds from long term debt 5,000 8,000 Repayment of long term debt (3,000 ) (3,000 ) Proceeds from issuance of common stock 1,080 673 Purchase of treasury stock (5,174 ) (5,299 ) Dividends paid on common stock (1,553 ) (1,512 ) Net cash provided by financing activities 9,670 32,567 Increase in cash and cash equivalents 32,609 13,543 Cash and cash equivalents at beginning of period 31,123 21,836 Cash and cash equivalents at end of period $ 63,732 $ 35,379 Nine months ended September 30, 2008 2007 Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ 17,554 $ 21,270 Income taxes 4,686 3,393 Supplemental disclosures of noncash investing and financing activities Loans transferred to other real estate owned 2,547 409 Dividends reinvested in common stock 824 791 Net tax benefit related to option and deferred compensation plans 433 582 See accompanying notes to unaudited condensed consolidated financial statements. Notes to Consolidated Financial Statements (unaudited) Basis of Accounting and Consolidation The unaudited condensed consolidated financial statements include the accounts of First Mid-Illinois Bancshares, Inc. (“Company”) and the following wholly-owned subsidiaries: Mid-Illinois Data Services, Inc. (“MIDS”), The Checkley Agency, Inc. (“Checkley”), and First Mid-Illinois Bank & Trust, N.A. (“First Mid Bank”).All significant intercompany balances and transactions have been eliminated in consolidation.The financial information reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of the interim periods ended September 30, 2008 and 2007, and all such adjustments are of a normal recurring nature.Certain amounts in the prior year’s consolidated financial statements have been reclassified to conform to the September 30, 2008 presentation and there was no impact on net income or stockholders’ equity.The results of the interim period ended September 30, 2008 are not necessarily indicative of the results expected for the year ending December 31, 2008. The Company operates as a one-segment entity for financial reporting purposes. The 2007 year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. The unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information required by U.S. generally accepted accounting principles for complete financial statements and related footnote disclosures although the Company believes that the disclosures made are adequate to make the information not misleading.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2007 Annual Report on Form 10-K. Stock Plans At the Annual Meeting of Stockholders held May 23, 2007, the stockholders approved the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (“SI
